Citation Nr: 1726686	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-11 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for patellofemoral joint syndrome, right knee (claimed as right knee condition). 

2.  Entitlement to service connection for patellofemoral joint syndrome, left knee (claimed as left knee condition). 

3.  Entitlement to an initial rating higher than 20 percent for degenerative arthritis of lumbar spine with bilateral positive straight leg raises (lumbar spine disability).

4.  Entitlement to an initial rating higher than 30 percent for adjustment disorder with depressed mood.

5.  Entitlement to service connection for left hip trochanteric bursitis with tendonitis (claimed as left hip condition).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The February 2012 rating decision granted service connection for degenerative arthritis of the lumbar spine with bilateral positive straight leg raises, assigning an initial rating of 20 percent effective July 23, 2011.  In January 2013 the Veteran filed a notice of disagreement with the initial rating assigned.  The March 2013 rating decision granted service connection for adjustment disorder with depressed mood and denied service connection for left hip trochanteric bursitis with tendonitis, right knee patellofemoral joint syndrome, and left knee patellofemoral joint syndrome.  In December 2013, the Veteran filed a notice of disagreement with the denials of service connection and the initial rating assigned for the adjustment disorder.  In March 2016, the RO issued a statement of the case in response to both notices of disagreement.  The Veteran perfected his appeal with a March 2016 VA Form 9.

In December 2016 the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).

The issues of increased initial rating for lumbar spine disability and adjustment disorder with depressed mood and service connection for left hip trochanteric bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral joint syndrome is not etiologically related to his active service or to a service connected disability. 

2.  The Veteran's left knee patellofemoral joint syndrome is not etiologically related to his active service or to a service connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee patellofemoral joint syndrome have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for left knee patellofemoral joint syndrome have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the September 2012.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Knees

The Veteran is also seeking service connection for bilateral knee disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran has current diagnoses of patellofemoral joint syndrome in both knees.  See February 2013 VA Examination Report.  His service treatment records are silent with regard to any diagnosis of or treatment for a knee condition during active service.

No opinion was provided on the issue of direct service connection.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that the evidence does not establish any in-service injury or disease involving the Veteran's knees.  Although at his February 2013 VA examination the Veteran reported an in-service onset of symptoms in connection with his back injury in 1990, this is contradicted by the extensive treatment records for this back condition that do not mention any knee symptoms or complaints.  The Veteran received ongoing back treatment for several months and yet did not report to his health care providers that he had also sustained a knee injury or otherwise developed a knee condition even in light of the notation in the July 1990 treatment record that "no surgical intervention required at this time unless the patient develops leg pain with abnormal SLR," implying that development of leg pain would be cause for concern.  

Thus, the Board finds the Veteran's service treatment record to be very probative evidence against the Veteran's later reports of in-service knee symptoms made during the course of a medical examination provided in conjunction with a claim for benefits.  As such, there is no in-service an event, injury, or disease to which the Veteran's current bilateral knee conditions can be linked as required for direct service connection and an opinion on the question of direct service connection is not necessary.

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Turning to the question of secondary service connection, the Board again notes that the Veteran is currently diagnosed with patellofemoral joint syndrome in both knees.  Additionally, he is currently service connected for degenerative arthritis of lumbar spine with bilateral positive straight leg raises.  The February 2013 VA examiner, after reviewing the objective evidence of record, documenting the Veteran's current complaints, and performing a thorough clinical evaluation, found that the Veteran's current bilateral knee disabilities were less likely than not proximately due to or the result of the Veteran's service connected condition, noting that there was no pathophysiologic relationship between patellofemoral syndrome and degenerative joint disease of lumbar spine.  This last statement sufficiently addresses both causation and aggravation because it explains that there is no pathophysiologic relationship between his back condition and the condition of his knees.  The record does not include a positive medical nexus opinion.

To the extent that the Veteran believes his bilateral knee conditions are related to his service connected lumbar spine disability, the Board notes that whether such a lay nexus opinion is competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran has not described a readily lay-observable causal connection that would render him competent to provide lay evidence of etiology.  Thus, there is no competent lay evidence of etiology.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral knee condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for patellofemoral joint syndrome, right knee (claimed as right knee condition) is denied.

Service connection for patellofemoral joint syndrome, left knee (claimed as left knee condition) is denied.


REMAND

The November 2011 VA examination of the Veteran's lumbar spine is inadequate because it did not comply with 38 C.F.R. § 4.59.  Subsequent to the VA examination, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate that have not been met in this case.  The examination report does not meet these requirements for extensive range of motion testing.  In light of the fact that this examination report does not fully satisfy the requirements of 38 C.F.R. § 4.59, VA must afford the Veteran an adequate examination of his lumbar spine.

The Veteran has submitted a November 2013 private psychological evaluation that shows significantly more severe symptoms of his service connected psychiatric disability than the January 2013 VA examination just months earlier.  Specifically, this psychologist noted symptoms including persistent delusions or hallucinations and neglect or personal appearance and hygiene.  It is unclear whether this record is an outlier or indicative of a stark increase in the Veteran's psychiatric symptoms.  As such, a new examination is necessary to determine the Veteran's current level of symptoms.  Additionally, if the Veteran has received ongoing treatment from this private psychologist, those records should be obtained and associated with the claims folder as they could show an earlier onset of these serious symptoms.

Additionally, the Veteran's service treatment records include treatment for left hip trochanteric bursitis in February 1991.  The February 2013 VA examiner diagnosed the Veteran with trochanteric bursitis and tendonitis of the left hip, then provided a negative nexus opinion on the issue of service connection for a left hip condition secondary to the Veteran's service connected lumbar spine disability.  The record, however, does not contain a medical nexus opinion as to whether the Veteran's current left hip trochanteric bursitis is causally linked to his left hip trochanteric bursitis documented in service.  Such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide VA with authorization to obtain private treatment records from Dr. H.H. the psychologist who authored the November 2013 DBQ, regarding his psychiatric disability.  After obtaining authorization from the Veteran, obtain the private treatment records and associate them with the claims file.  If the records are not obtained, associate with the claims file documentation of all efforts to obtain the records.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected adjustment disorder.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should address all symptoms present and comment on the functional impairment due to the symptoms.

This examiner is asked to review the earlier January 2013 VA examination and November 2013 private psychological evaluation and to comment on any discrepancies in the symptoms noted.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected lumbar spine disability.  The examiner must review the claims file in conjunction with the examination.

The examiner must describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, bilateral lateral flexion, and bilateral lateral rotation.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with regulations, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA hip examination by an appropriate examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left hip condition, to include trochanteric bursitis, had onset during or was caused by his active service.  The examiner should specifically address the February 1991 service treatment record showing treatment for left hip trochanteric bursitis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If he/she cannot provide any of the above opinions, the examiner is advised that he/she must explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

5.  After completion of the above development and any additional development deemed necessary, readjudicate the claims for increased initial ratings for lumbar spine disability and adjustment disorder and service connection for a left hip condition, in light of all evidence of record.  If any of the benefits sought remain denied, issue the Veteran and his attorney a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


